Title: Samuel Chandler to James Hamilton, William Allen, Richard Peters, Benjamin Franklin, Conrad Weiser, and William Smith, 15 March 1754
From: Chandler, Samuel
To: Hamilton, James,Allen, William,Peters, Richard,Franklin, Benjamin,Weiser, Conrad,Smith, William


William Smith delivered this letter to Governor Hamilton a few days after he returned from England on May 22. Hamilton communicated it at once to the others named in it. Franklin, Peters, and Weiser were about to set out to Albany, so no meeting could be held until after their return (see below, p. 333). They asked Smith to acknowledge receipt of the letter and to assure Chandler that they were sensible of the honor done them and that they would “decline no labor in the execution of their important trust. Their general interest as Britons,” Smith continued, “their particular interest as Americans, and their sincere desire of promoting every charitable design, all concur to engage them to do everything experience and advantage of their situation shall enable them to do.”
 
London, 15th March, 1754
To the Honorable James Hamilton, Esq., Lieutenant-Governor of Pennsylvania; William Allen, Esq., Chief Justice; Richard Peters, Esq., Secretary of Pennsylvania; Benjamin Franklin, Esq., Postmaster-General; Conrad Weiser, Esq., Interpreter, and the Rev. William Smith.
Gentlemen: The number and destitute circumstances of the German Protestants settled in Pennsylvania and Maryland, have engaged some very worthy gentlemen to form themselves into a Society for their relief, and particularly to provide them with a few German ministers and some English schoolmasters, that the elder among them may not be destitute of needful instruction, and the younger may be brought to the knowledge of the English language; that they may become better subjects to the British Government and more useful to the Colonies, where Providence has now fixed their habitation.
The Society consists of the Right Hon. Earl of Shaftesbury; Right Hon. Lord Willoughby, of Parham; Right Hon. Sir Luke Schaub, Bart.; Right Hon. Sir Joshua Van Neck, Bart.; Thomas Chitty, Esq., Thomas Fludyer, Esq., Aldermen of the City of London; Benjamin Amory, LL.D., James Vernon, Esq., John Bance, Esq., Robert Fergusson, Esq., Nathaniel Paice, Rev. Dr. Birch, Rev. Mr. Caspar Wettstein, Rev. Mr. David Thomson, minister at Amsterdam, and myself, whom they honored to appoint as their secretary. His Majesty and her Highness the Princess of Wales have with truly royal and princely generosity contributed to the encouragement of this design, and the Church of Scotland has made a very liberal collection toward promoting the same excellent work; and we are endeavoring to obtain a further supply by means of a subscription from some benevolent noblemen and gentlemen of the city of London. Thus, from our first beginnings, we are encouraged to hope that we shall gather a sum sufficient for assisting these poor Protestants for some few years in the above-mentioned instances, till they are brought into a more regular state, and better able to take care of themselves and their families. The honorable Society, earnestly desirous to apply the moneys they collect in the most effectual manner for his majesty’s service, the benefit of the Colonies, and the welfare of these poor people, could think of no method so likely to carry on these salutary views as the opening a correspondence with some worthy gentlemen of knowledge, interest, and experience in Pennsylvania; and as they know of none in whose honor, integrity, and prudence they can better confide, gentlemen, than in yours, they have unanimously, with the advice of the honorable proprietor, resolved that you be desired to accept of the inspection and management of the whole charity as their trustees in Pennsylvania, and particularly to assist with your encouragement and counsel the Rev. Mr. Michael Schlatter, whom the Society has ordered, with a yearly salary of £100 sterling, under your direction, to be their supervisor and visitor of the schools they have agreed to erect in the following places, viz., Reading, York, Easton, Lancaster, Skippack, and Hanover, where, as they are informed by a letter from the worthy secretary to the honorable proprietor, now before me, the Germans are being settled. The intention of the schools is to instruct their youth in the English language and the common principles of the Christian religion and morality. The school-masters for these schools should understand both the German and the English languages, and we are encouraged to hope by Mr. Schlatter that proper persons for this purpose may be found in the province, the choice of which we must beg leave to devolve upon you, as we have an entire confidence in your disposition to promote so good a work, and judgment in the conduct of it. The yearly salary of each of these masters we are willing to allow for some years in any sum not exceeding £20, and the proportion to each we beg you would determine for us; and, indeed, that you would transact the whole of this important affair, as you shall judge it most expedient to accomplish the good intentions that are before us. As to German ministers, we have as yet appointed none, because, as you are well acquainted with the circumstances of the Germans settled among you, we are willing to act with your advice, which will in great measure determine us as to the numbers that shall be sent over, the places they shall settle at, and the stipend that shall be yearly allowed them. This advice, therefore, we earnestly request, and indeed that you will be so good as to send us such information, from time to time, of what may be proper for us to do the most effectually to secure the good ends we aim at, and of the success that shall attend the measures we take in concert with you if it shall please God happily to prosper them. The account transmitted to me as their secretary shall be regularly laid before them, the honorable Society.
We are sensible, gentlemen, that such a correspondence will occasion you some trouble; but when we consider the importance of the service, the benevolence of your dispositions, and the worth of your characters, we promise ourselves your kind assistance in a work which we know must have your entire approbation and best wishes. As for myself, ’tis my great pleasure I have so honorable an introduction to the acquaintance of gentlemen, whose characters I so honorable esteem, and on whose friendship I should place the greatest value.
I have the honor, in the name of the Society, to be Your most humble servant,
S. Chandler
Favored by the hand of the Rev. William Smith.

